DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group(s) I, claim(s) 1-16 and 21, with traverse, in the reply filed on 03-22-22 is acknowledged. 
Applicant’s election of species with traverse of: Species b.ii. (configuration of at least two fluid flow channels with one constricted region and a second without a constricted portion) and Species b (the channel boundaries in the constricted portion are structures formed within the substrate) as the species election in the reply filed on 03-22-22 is further acknowledged. Traversal is on the grounds that Applicant has amended the claims and that hence “Wu does not describe or suggest: "wherein the at least two fluid flow channels include at least: the first fluid flow channel comprising said constricted portion; and a second fluid flow channel comprising a second test site within a portion of the second fluid flow channel having a second cross-sectional area larger than a first cross sectional area of the constricted portion of the first fluid flow channel". Hence, claims 1 and 17 are linked by a special technical feature making a contribution over the prior art and therefore do not lack unity of invention” (Reply Pgs. 6-7). This is not found persuasive, as the special technical feature does not make a contribution over the prior art, as discussed in the instant action. Applicant timely traversed the restriction requirement in the reply filed 03-22-22. 
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Status

Claims 1-10, 12-14, 16-21 are pending. 
Claim(s) 17-21 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected invention, there being no allowable generic or
linking claim.  Claim(s) 12 is withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected species, there being no allowable generic or
linking claim. Applicant timely traversed the restriction (election) requirement in the reply
filed on 03-22-22.
Claim(s) 1-6, 9, 10, 12, 13, 14, and 17 has/have been amended. It is noted that claim 14 has been amended, however the amended text has not been appropriately marked. 
Claim(s) 11 and 15 has/have been canceled. 
Claims 1-10, 13, 14, and 16 are currently under examination herein.


Priority
The present application was filed on 06-22-2020. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. GB1721796.9, filed on 12-22-2017 in GB. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/GB2018/053576, filed 12-10-2018.
As such, the effective filing date of claims 1-10, 13, 14, and 16 is 12-22-2017.


Information Disclosure Statement
The Information Disclosure Statement(s) (IDS), entered 06/22/2020 has/have been considered. The Information Disclosure Statement(s) are in compliance with the
provisions of 37 CFR 1.97 and has(have) been considered in full. A signed copy of each
list of references cited from the IDS is included with this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 6-8 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation(s) "a maximum width, c, of the constricted portion of the fluid flow channel in a direction parallel to the plane of the substrate is narrower than a minimum width, w, of the other portion of the first fluid flow channel in the direction parallel to the plane of the substrate." This/these recitation(s) render(s) the claim indefinite, it is unclear which dimensions are referred to as width c and width w. In particular a or the “direction parallel to the plane of the substrate” would have multiple dimensions that would correspond to a direction parallel to the plane, all dimensions being in the same plane where any plane parallel to the substrate would contain multiple directions, in particular at least a distance between walls of the constricted portion and a distance of the constricted portion in the direction of flow. Furthermore, the recitation “the other portion of the first fluid flow channel in the direction parallel to the plane of the substrate” is unclear as “the other portion” renders the claim indefinite, since there is insufficient antecedent basis for this/these limitation(s) and it is not clear which specific device part is “the other portion” to which the claim intends to refer.
 
Claim 13 recites the limitation(s) "a first fluid flow channel comprising said constricted portion; and the second fluid flow channel without said constricted portion." This/these recitation(s) render(s) the claim indefinite, it is unclear which ”said constricted portion” (line 4) in the second fluid flow channel the claim intends to refer, as there are two constricted portions referred to in claim 1. Claim 1 recites “a second fluid flow channel comprising a second test site within a portion of the second fluid flow channel having a second cross-sectional area larger than a first cross sectional area of the constricted portion of the first fluid flow channel,” however there is no antecedent basis for a “constricted portion” in the second fluid flow channel as the second cross sectional area does not recite a second constricted portion. Although as recited, the mention of the “constricted portion” may read to be with regard to the first fluid flow channel, and there is no recitation of a second constricted portion, there are however a first and a second cross sectional areas in a first and a second flow channel respectively (in claim 1) which both read on “said constricted portion”, it is unclear to which constricted portion the recitation of claim 13, line 4 intends to refer. Perhaps Applicant intends that the “said constricted portion” recitation (of claim 13, line 4) intends to refer to the constricted portion in the first fluid flow channel. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claim(s) 1-8, 10, 13, 14, and 16 is/are rejected under U.S.C. 103 as being unpatentable over Sones et al. (WO 2016/178013 A1) (IDS reference) in view of Wang et al. (CN 106501509 A) (IDS reference – for translation and pagination see attached document).


Regarding claims 1 and 2,  Sones et al. teaches:
fluid flow devices formed on a porous substrate (i.e. a lateral flow diagnostic device comprising: a substrate of porous material) (e.g. Pg. 1 lines 6-7) comprising:
boundaries of each region (i.e. 5channel boundaries defining a first fluid flow channel within the substrate) (e.g. Pg. 10, lines 19-35; Figs. 8, 12, 13, 18); and a test site on the flow channel (i.e. a first test site disposed at a predetermined location along the first fluid flow channel) (e.g. Pg. 33, lines 17-25; Figs. 8, 12, 13, 18);
that the test site comprises for example a capture antibody immobilized in the detection zone and detection through delivery of a detection antibody through to the capture antibody which was immobilized in the detection zone (e.g. Pg. 44 lines 1-10, 17-27, Pg. 45 lines 17-23, Figure 18a – detection zone identified in the image with a rectangular frame) (i.e. the first test site comprising an analyte detection substance for detecting presence of a target analyte in fluid flowing along the first fluid flow channel). 
Sones et al. also teaches that the device configuration comprises a channel having an initial larger cross sectional area followed by a decrease into a narrower portion (i.e. the first fluid flow channel comprises a constricted portion with a smaller cross-sectional area 10than another portion of the first fluid flow channel) (e.g. Figs. 8, 12, 13, 18 – depict a flow channel with an initial wider area followed by a narrower channel e.g. Figs. 8, 13 source pad is inlet of flow where the channel is wider followed by a narrower constricted portion, Fig. 12 – constricted portions with varying flow, Fig. 18 – constricted portion comprising detection zones); where the constricted portion comprises a test site (i.e. the first test site is disposed within the constricted portion of the first fluid flow channel) (e.g. Fig. 18 – constricted region comprises three test sites) (i.e. the first fluid flow channel comprises a fluid inlet for introducing fluid into the fluid flow 15channel; an initial portion of the first fluid flow channel between the fluid inlet and the constricted portion has a larger cross-sectional area than the constricted portion, as in claim 2).

Sones also teaches that “the shape of the fluid-containing regions is limited only by the available ability to print or otherwise deposit a particular pattern of lines. The lines can define any type and variety of regions, including channels along which fluid may flow and which may have a fixed or a varying width” (e.g. Pg. 31, lines 11-17); and that “A single substrate may include more than one network, or multiple self-contained regions. Any number of sample or analyte introduction locations can be connected to any number of test zones or locations via any number, shape and pattern of flow channels” (i.e. the lateral flow diagnostic device comprising a plurality of fluid flow channels) which also reads on the recitation “at least two fluid flow channels”  (e.g. Pg. 31, lines 19-23, Fig. 12- plurality of flow channels with varying flow);
Sones et al. further teaches that it is a desirable design option to control and vary the flow within multiple channels and teaches that “the invention is not so limited, and may also be used to form barriers within flow channels” “Such barriers” “can be added to any of the channels or other network structures to control flow within the channels, where the barriers may have a substantially constant thickness to reduce fluid speed, or may have a thickness variation along the flow direction” (e.g. Pg. 31, lines 27-36). 

Although Sones et al. teaches a device comprising a plurality of fluid flow channels which also reads on the recitation of “at least two fluid flow channels,” Sones et al. does not explicitly teach that the at least two of the fluid flow channels taught comprise the same analyte detection substance and that a second fluid flow channel comprises a second test site within a portion of the second fluid flow channel having a second cross-sectional area larger than a first cross sectional area of the constricted portion of the first fluid flow channel, as in claim 1; a second fluid flow channel without said constricted portion and having a larger cross- sectional area than the constricted portion of the first fluid flow channel, as in claim 13. 

	However, Wang et al. teaches: a lateral flow diagnostic device (Fig. 1-5; abstract, Pg. 2 ¶s 5-7) comprising: a substrate of porous material (Fig. 1-9; Pg. 2 ¶s 5, 16);
channel boundaries defining a fluid flow channel within the substrate (Fig. 1-9;
the edges of the chromatographic membrane is considered to be the channel
boundaries); wherein a test site is disposed at a predetermined location along the fluid flow channel (Figs. 1-9; test sites and control sites depicted as darker regions); in which:
device configurations comprise flow channels with each channel having different cross sectional areas within a constricted portion of the channel, where the constriction or narrowing has a smaller cross sectional area than another portion of the respective fluid flow channel (Fig. 1-9 – depict flow channels with regions of narrower or constricted flow); and that the test site is disposed within the constricted portion of the fluid flow channel (Figs. 1-9 – test sites depicted in dark regions are disposed in narrower constricted regions).
	Wang et al. also teaches that in the multiple flow channels, the channels have a test site with the same detection substance (i.e. at least two of the fluid flow channels comprising a respective test site comprising the same analyte detection substance) (e.g. Figs. 3-9 depict same detection regions (darker regions) within the multiple channel configurations, ¶s 30-35, gradients of same detection substance). Wang et al. also teaches that the multiple channel configurations comprise that the narrower region of a channel may be narrower than the narrower region of another channel, for example in Figs. 8 and 9, the narrow region of a channel (i.e. a constricted portion) (i.e. a first fluid flow channel) is narrower than the narrow region of other channels (i.e. a second fluid flow channel, having a larger cross sectional area of the constricted portion)
(i.e. wherein the at least two fluid flow channels include at least: the first fluid flow channel comprising said constricted portion and a second fluid flow channel comprising a second test site within a portion of the second fluid flow channel having a second cross-sectional area larger than a first cross sectional area of the constricted portion of the first fluid flow channel, as in claim 1), (i.e. a first fluid flow channel comprising said constricted portion; and the second fluid flow channel without said constricted portion and having a larger cross- sectional area than the constricted portion of the first fluid flow channel, as in claim 13). 

	Wang et al. also teaches that “the invention improves the principle of sample detection sensitivity, by building narrow structure wide up and down in the middle of chromatographic film” which makes the “amount increase” within the constricted region, and “plays a part of sample enrichment” which provides the benefit of strengthening the detection signal, and improving sensitivity (e.g. ¶6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the devices of Sones et al., by substituting the mechanism of fluid flow control by barriers, with varying fluid flow control by geometry of the constricted region, as taught by Wang et al. with a motivation to increase assay sensitivity, because Wang et al. also teaches that varying the “narrow structure” (i.e. constriction cross sectional area) “plays a part of sample enrichment” which provides the benefit of strengthening the detection signal, and improving sensitivity (e.g. ¶6).
One of ordinary skill in the art would have had a reasonable expectation of
success, in combining the teachings as noted above, because both Sones et al. and Wang et al. teach that it is an advantageous design choice to vary and optimize the flow within a constricted region of a lateral flow device in order to improve the detection of the assay, and because both teachings are in the same field of lateral flow assays which vary and optimize flow to a detection region.


Regarding claim 3, Sones et al. teaches a section beyond the constricted region with larger cross sectional area than the constricted region (e.g. Fig. 18 depicts a region to the right of the rectangular detection region (i.e. constricted portion) to the right of which is an absorption region) (i.e. a subsequent portion of the first fluid flow channel lying beyond the constricted portion in a direction of fluid flow through the fluid flow channel has a larger cross-sectional area than the constricted portion).

Regarding claims 4 and 5, Sones et al. teaches a control site within the constricted portion (e.g. Fig. 18 d – control site within the constricted portion, Pg. 45, lines 1-5) (i.e. a control 25site comprising a control substance for detecting presence of a substance indicative of validity of a test performed at the first test site, as in claim 4) (i.e. the control site is within the constricted portion of the first fluid flow channel, as in claim 5)

Regarding claim 6, Sones et al. teaches that the constricted portion has a narrower channel width than the width of the non-constricted region (e.g. Figs. 8, 12, 13, 18 – depict a flow channel with an initial wider area followed by a narrower channel, e.g. Figs. 8, 13 source pad is inlet of flow where the channel is wider followed by a narrower constricted portion). In the interpretation of the claims (claims 6-8), the recitation “a maximum width, c, of the constricted portion of the fluid flow channel in a direction parallel to the plane of the substrate is narrower than a minimum width, w, of the other portion of the first fluid flow channel in the direction parallel to the plane of the substrate” will be interpreted to comprise that the width c reads on the width of the constricted channel and the width w reads on the width of the non-constricted portion. 

Regarding claim 7, Sones et al. teaches that the constricted portion is approximately as wide as wider non-constricted portion is at least twice as wide as the constricted region (e.g. Fig. 13 depicts wider region at least twice as wide as width of upper narrower constricted region), which reads on the recitation “w/c is greater than or equal to 1.2” since this would equate to the wider region being at least 20% wider than the constricted width. 

Regarding claims 8 and 10, Sones et al. teaches that the narrower constricted channel comprises a width of 5 mm (e.g. Fig. 13, Pg. 38, lines 9-10 - The width and length of the fluidic (constricted) channel was 5 mm and 15 mm), and that the wider non-constricted portion is at least as wide as the length of constricted region, which is 15 mm (e.g. Fig. 13 depicts wider region at least as wide as length of the upper narrower constricted region), which reads on the recitation “w - c is greater than 0.8 mm” (as in claim 8) since the difference in widths taught is at least 10 mm. (i.e. a length of the constricted portion along the fluid flow direction is greater than or equal to 4 mm, as in claim 10).

Regarding claim 14, Sones et al. teaches that the channel boundaries in the constricted portion comprise structures formed within the substrate, where the structures are less porous than the material of the substrate (e.g. Pg. 5, lines 10-25).

Regarding claim 16, Sones et al. teaches that the substrate comprises: paper; 34WO 2019/122816PCT/GB2018/053576 nitrocellulose; and sintered glass (e.g. Pg. 8, lines 16- 17).


Claim(s) 9 is/are rejected under U.S.C. 103 as being unpatentable over Sones et al. in view of Wang et al., as applied to claims 1-8, 10, 12, 14, and 16 above, and further in view of Wang et al. (US 9,632,083 B1) (Herein after “Wang et al. (2017)”) (IDS reference). 

Sones et al., and Wang et al. have been discussed supra. The references differ from the instant invention in that they do not explicitly teach: a thickness of the constricted portion in a direction perpendicular to the plane of the substrate is smaller than a thickness of the other portion of the first fluid flow channel in the direction perpendicular to the plane of the substrate. 
Wang et al. (2017) teaches: lateral flow devices comprising narrowing channels (e.g. abstract, Figs. 2-5). The reference also teaches: a narrower cross-section of the strip comprising a reaction region (e.g. Figs. 2-5, narrower region comprising reaction region 27) (i.e. constricted region), and a wider region (e.g. Figs. 2-5, wider cross section region 30), where the difference in cross section between the narrower region and the wider region is in a direction perpendicular to the substrate (i.e.  a maximum 5thickness of the constricted portion in a direction perpendicular to the plane of the substrate is smaller than a minimum thickness of the other portion of the first fluid flow channel in the direction perpendicular to the plane of the substrate).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow devices, as taught by Sones et al. and Wang et al., by having the dimension that changes within the constricted region be a maximum thickness of the constricted portion in a direction perpendicular to the plane of the substrate smaller than a minimum thickness of the other portion of the first fluid flow channel in the direction perpendicular to the plane of the substrate, as taught by Wang et al. (2017) with a motivation to vary flow in the constricted region, because Wang et al. teaches that varying the “narrow structure” (i.e. constriction cross sectional area) “plays a part of sample enrichment” which provides the benefit of strengthening the detection signal, and improving sensitivity (e.g. ¶6).
One of ordinary skill in the art would have had a reasonable expectation of
success, in combining the teachings as noted above, because both Sones et al. and Wang et al. teach that it is an advantageous design choice to vary and optimize the flow within a constricted region of a lateral flow device in order to improve the detection of the assay, and because the dimensions of the constricted region which can be varied include the height (as taught by Wang et al. (2017)) or “in the direction perpendicular to the plane of the substrate” and because both teachings are in the same field of lateral flow assays which vary and optimize flow to a detection region.
 
Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cole et al. (US 6656745 B1) (IDS reference)
Cole et al. teaches: A lateral flow diagnostic device (Fig. 1) comprising:
a substrate of porous material (col. 2, I 40);
channel boundaries defining a fluid flow channel within the substrate (Fig. 1; col. 7, I 62); 
a test site disposed at a predetermined location along the fluid flow channel (Fig. 4 (22b, 22c)), the test site comprising an analyte detection substance for detecting presence of a target analyte in fluid flowing along the fluid flow channel (col. 8., I 34-36); in which:
the fluid flow channel comprises a constricted portion with a smaller cross-sectional area than another portion of the fluid flow channel (Fig. 1,4; col. 5, I 9-15; col. 7, I 62-64); and
the test site is disposed within the constricted portion of the fluid flow channel (Fig. 4).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631